UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                        Airman First Class KEVIN A. KENNEDY
                                United States Air Force

                                             ACM 38358

                                          09 January 2014

         Sentence adjudged 15 April 2013 by GCM convened at Malmstrom Air
         Force Base, Montana. Military Judge: William C. Muldoon (sitting alone).

         Approved Sentence: Bad-conduct discharge, confinement for 36 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant:              Colonel Randall G. Snow and
         Captain Nicholas G. Carter.

         Appellate Counsel for the United States: Colonel Don M. Christensen.

                                                 Before

                             HELGET, WEBER, and PELOQUIN
                                 Appellate Military Judges

                   This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c); United States v. Reed, 54 M.J.
37, 41 (C.A.A.F. 2000). Accordingly, the approved findings and sentence are
AFFIRMED.


             FOR THE COURT


             STEVEN LUCAS
             Clerk of the Court